DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are not directed to a method of manufacturing a circuit board.
The following title is suggested: “Bent Laminated Printed Circuit Board”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a bent circuit board product. Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the organization and operation of the bent printed circuit board of the invention. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “in the bent part, a distance from a conductor pattern located closest to the first main surface among the one or more conductor patterns to the first main surface of the laminate is longer than a distance from a conductor pattern located closest to the second main surface among the one or more conductor patterns to the second main surface of the laminate” (lines 10-14, as numbered by Applicant; emphasis added) and “no via is provided in the bent part” (line 17, as numbered by Applicant; emphasis added). 
The first cited language is indefinite because it seems that the “distance” recited is from “the first main surface” to “the first main surface”, which does not make logical sense. The same is true for the distance from “the second main surface” to “the second main surface”. Additionally, the placement of the “among the one or more conductor patterns” language is confusing, because it indicates that the first and second main surfaces are “among the one or more conductor patterns” rather than the recited “a conductor pattern” being “among the one or more conductor patterns”. The claim has been examined as best understood, to seemingly intend something akin to “in the bent part, a distance from  the first main surface to a conductor pattern among the one or more conductor patterns  is longer than a distance from the second main surface to a [or the same?] conductor pattern among the one or more conductor patterns located closest to the second main surface ”.
The second cited portion is indefinite because it is a negative limitation which makes it impossible to know what is intended for the “bent part”. This issue is compounded by the fact that claim 5 appears to contradict the negative limitation by reciting that there are two cavities in the bent part. This is in part because it is improper to import limitations from the specification into the claims, and the term “via” has more than one commonly used art definition. While an older definition of “via” indicates a “conductive through hole”, other reasonable interpretations of the term are simply a “through hole” or “cavity” or “vertical interconnect access”. The Applicant has used the term in various forms throughout the specification, and as such, it does not appear that they are attempting to specially define the term. Therefore, the word “via” is reasonably interpreted to encompass any of the above definitions. If the Applicant wishes the term to intend a “conductive via” then they are encouraged to recite as much, presuming it finds support in the specification, and that it would be recited in a positive, rather than indefinite negative manner.
Claims 2-5 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 4 is further rejected as indefinite. The claim discloses “in the first board part, a portion of a conductor pattern of the one or more conductor patterns is located more inward than the bent part” (lines 1-3; emphasis added). This language is impossible to logically follow. The first board part and the bent part are explicitly recited in claim 3 as being different parts of the board, and the bent part is literally as “inward” as possible, as it encompasses the entire thickness of the board where it is bent. This claim has been examined as best understood.
Claim 5 is further rejected as indefinite. The claim discloses “the bent part includes a first main surface and a second main surface” (lines 2-3). Claim 1 already discloses “a first main surface” and “a second main surface”. As such, one cannot be sure if these main surfaces of claim 5 are intended to further modify the prior recited main surfaces or to disclose additional main surfaces. The claim has been examined, as best understood, to allow for either interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka (US 8,975,527 B2).
Regarding claim 1, as best understood, Takaoka discloses a printed board (10) comprising: a laminate (12, 14, 16) in which a plurality of insulating base members (26a-26d, 29a-29d, 31a-31d) are 5laminated (fig. 4; col. 3, lines 15-50; col. 4, lines 35-45); and one or more conductor patterns (33b, 43c, b22) provided on the laminate, wherein: the laminate includes a bent part (F1) (figs. 4 and 5B; col. 5, lines 26-32); the laminate includes a first main surface (fig. 5B: indicated at 31d, i.e. bottom, as viewed) and a second main surface (fig. 5B: indicated at 31a, i.e. top, as viewed); 10in the bent part, a distance from a conductor pattern (33b) located closest to the first main surface among the one or more conductor patterns to the first main surface of the laminate is longer than a distance from a conductor pattern located closest to the second main surface among the one or more conductor patterns to the second main surface of the laminate (i.e. 33b, and 43c for that matter, is/are closer to the second main surface than the first main surface in the bent part: fig. 5B); 15the first main surface is located on an inner peripheral side in the bent part; and no via is provided in the bent part (figs. 4 and 5B).
Regarding claim 2, as best understood, Takaoka discloses the printed board according to claim 1, wherein a via (b1-b3) is 20provided in a part other than the bent part of the laminate (fig. 3A; col. 3, lines 56-59).
Regarding claim 3, as best understood, Takaoka discloses the printed board according to claim 1, further comprising a first board part (R1), wherein: the first board part is harder than the bent part; and 25the first board part is thicker than the bent part (fig. 5B; col. 3, lines 15-50; cols. 6-7, lines 52-67 and 1-3).
Regarding claim 4, as best understood, Takaoka discloses the printed board according to claim 3, wherein, in the first board part, a portion of a conductor pattern (b22) of the one or more conductor patterns is located more inward than the bent part (fig. 5B: when bent, b22 would be as best understood more inward than at least some portion of the bent part).
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takaoka.
5 Regarding claim 5, as best understood, Takaoka discloses the printed board according to claim 1, wherein: the bent part includes a first main surface (fig. 9: top, as viewed) and a second main surface (fig. 9: bottom, as viewed); a first cavity (G1) is provided in the first main surface of the bent part; a second cavity (G9) is provided in the second main surface of the bent 10part; and the first cavity is deeper than the second cavity (fig. 9; col. 10, lines 23-39).
The recitation with regards to fig. 9 is not clearly indicated as a different embodiment, but instead as an obvious modification of the board of the prior figures. As such, PHOSITA would have realized that the two different depth grooves would have the advantages listed by Takaoka, namely that the board would be predictably less likely to crack or delaminate, thus providing a more robust and reliable board. There is no indication in the instant application or in the disclosure of Takaoka that any surprising results came from this obvious modification of the inventive concept of the board of fig. 5B in Takaoka, and such a modification would have easily been performed with reasonable expectations of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Blazier et al. (US 5,903,440) is held to disclose most/all of the limitations of at least claim 1. Blazier discloses a bent circuit board (fig. 2) having multiple layers (col. 2, lines 41-43) and a conductive pattern (24) which is closer to the second (outside) main surface than it is to the first (inside) main surface, and that there are no vias in the bent portion (30). The Blazier reference is not currently applied as an anticipation rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729